Opinion issued September 21, 2006


 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00745-CR
____________

PHILLIP C. TURNER, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from 174th District Court
Harris County, Texas
Trial Court Cause No. 1070464



 
MEMORANDUM  OPINION
           On August 24, 2006, we abated this appeal and ordered a hearing in the trial
court.  Among the issues the trial judge was to consider was whether appellant
desired to prosecute the appeal. We order the appeal reinstated.
          On September 6, 2006, appellant filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of  Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).